Case 2:20-cv-11766-AFM Document 15 Filed 01/22/21 Page 1 of 2 Page ID #:56




1
2
3
4                                                   JS-6

5
6
7
8
9                       UNITED STATES DISTRICT COURT

10                    CENTRAL DISTRICT OF CALIFORNIA

11
12 GARNIK BLKHOYAN                         Case No. 2:20-cv-11766-AFM

13          Plaintiff,                     Hon. Judge Alexander F. MacKinnon

14               v.
                                           [PROPOSED] ORDER RE JOINT
15                                         STIPULATION FOR DISMISSAL
                                           WITH PREJUDICE
16 DR. IKE’S PHARMACY, business
   form unknown, and DOES 1-25,
17
18            Defendant(s).                Action Filed:     11/25/2020
                                           Trial Date:       None Set
19
20
21
22
23
24
25
26
27
28
     2                     [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
                           WITH PREJUDICE
     REQON RQU
Case 2:20-cv-11766-AFM Document 15 Filed 01/22/21 Page 2 of 2 Page ID #:57




1                Pursuant to the parties’ “Joint Stipulation for Dismissal with Prejudice,” and
2 good cause appearing therefore, IT IS HEREBY ORDERED that the above-
3 captioned action is hereby dismissed in its entirety with prejudice. Each party shall
4 bear his or its own costs and attorney’s fees.
5
6
     IT IS SO ORDERED
7
8            Dated 1/22/2021                         ________________________________
                                                     Honorable Alexander F. MacKinnon
9
                                                     United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2                               [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
                                     WITH PREJUDICE
     REQON RQU
